PER CURIAM.
The Bradley marriage was dissolved in 1981. The dissolution decree incorporated a stipulation and property settlement agreement. In 1998, Betty Bradley filed a motion to modify the dissolution decree. In 1999, William Bradley filed a counter-motion to modify. After hearing, the trial court denied both motions.
Betty Bradley filed an appeal in the court of appeals. After opinion by that court, this Court granted transfer. Mo. Const, article V, section 10.
This Court finds that the judgment of the trial court is reviewable under Rule 84.13(d) and is supported by substantial evidence and is not against the weight of the evidence. The Court further finds no error of law appears in this case. An opinion would have no precedential value. The trial court’s judgment is affirmed by this memorandum decision. Rule 84..16(b).
PRICE, C.J., LIMBAUGH, WHITE, HOLSTEIN, WOLFF and BENTON, JJ., and EHLMANN, Sp.J., concur.
LAURA DENVIR STITH, J., not participating.